Title: To Alexander Hamilton from James Gunn, [23 January 1799]
From: Gunn, James
To: Hamilton, Alexander



[Philadelphia, January 23, 1799]
Dr. General

In haste I inclose you, by the days mail, a printed Copy of the Military Bill Reported to the Senate. The Bill was handed me by McHenry, and he is engaged in drawing a Bill for Regulating the hospital department. Have the goodness to Return the Bill With Such amendments as you think proper to make. I do not see the utility of a full Col. to a Regiment. If your other engagements are not too pressing you will greatly oblige me by enclosing a plan for the provisional army. It is my opinion that every State ought to officer one regiment at least, and that the President be authorized to Commission all the officers Immediately. The policy of the thing will not be doubted. Our friends in the House of Representatives permit the enemy to gain time by long Speeches.
With very great Regard   I am   Dr. Sir   Your Obdt ser.

James Gunn
Philada. Jany. 23d. 1799.
General Hamilton.

